Title: To Alexander Hamilton from Andrew McClary, 14 September 1799
From: McClary, Andrew
To: Hamilton, Alexander


          
            Sir,
            New Brunswick 14th Sept 1799
          
          Agreably to an Order of the Secretary of War of the 2d. Instant, I have the honor to address you, being one of those absent from their Command, I am not in a good state of health, but ready to obey any orders I may receive
          I am sir with respect & Esteem your Obdt. Servant
          
            Andrew McClary Capt.
            2d. US Regt. Infy.
          
          Majr. Genl. Hamilton.
        